Citation Nr: 0024532	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  94-00 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
November 1957.

The first issue noted on the title page comes before the 
Board of Veterans Appeals (Board) on appeal of an October 
1992 RO decision.  The October 1992 RO rating decision denied 
the veteran's claim for service connection for a psychiatric 
disorder. When the RO considered the claim in October 1992, 
the veteran had claimed that he had post-traumatic stress 
disorder as part of his psychiatric impairment.  He withdrew 
this part of his claim at his September 1993 hearing at the 
RO.  There were subsequent rating decisions continuing the 
denial of service connection for a psychiatric disorder on 
August 5, 1994, August 23, 1994, and June 1995.

The November 1995 RO rating decision denied his claim for 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for a psychiatric disorder due to VA 
outpatient treatment on November 28, 1973.  A January 1996 RO 
decision continued the denial of compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for a 
psychiatric disorder.

In the course of appeal in July 1993 the veteran requested a 
hearing before a hearing officer at the RO.  That hearing was 
afforded him in September 1993, and a transcript of that 
hearing is included in the claims folders.  In a VA Form 9 
received in September 1993, the veteran requested a hearing 
before a member of the Board at the RO (a 'Travel Board' 
hearing).  That request was purportedly switched to a request 
for an RO hearing before a hearing officer, because in a 
letter dated August 27, 1994, the veteran canceled a request 
for an RO hearing and reinstated his request for a Travel 
Board hearing.  In a telephone conversation with the RO on 
August 29, 1994, the veteran affirmed this request for a 
Travel Board hearing.  In a letter dated August 29, 1994, the 
veteran specifically referred to the August 29, 1994 
telephone conversation, and changed his mind, canceling the 
Travel Board hearing request and instead requesting a hearing 
before a hearing officer at the RO.  In a report of contact 
on September 16, 1994, the RO was informed by the veteran's 
representative that the veteran no longer desired another 
hearing, canceling the personal appearance scheduled for 
September 26, 1994.

In June 1996 the Board remanded this case to the RO for the 
veteran to be placed on the docket in order to testify at a 
hearing at the RO before a Member of the Board. The veteran 
declined in January 1997 to so testify.  He requested at that 
time that his case be reviewed without further delay.  
Accordingly, the case was returned to the Board for further 
appellate review.  The Board in April 1997 again remanded the 
claim for certain development.  The case has since been 
returned to the Board for further appellate review.  

In view of the Board's decision on the issue of service 
connection for an acquired psychiatric disorder, the other 
issue certified for appellate consideration, entitlement to 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 1991) for a psychiatric disorder is 
rendered moot.  


FINDING OF FACT

It is reasonably possible that a variously diagnosed acquired 
psychiatric disorder developed during service.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's behalf, 
an acquired psychiatric disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp 2000).





REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records are incomplete.  They 
consist of a record of treatment for acute pharyngitis from 
December 1954 to January 1955.  The claims folder reflects 
that the RO undertook development for alternate sources of 
medical records.  This development reflects that he was sick 
on two separate occasions for a day and then returned to 
duty.  The nature of those illnesses is not specified.  The 
Board finds that there is certification of record from the 
National Personnel Records Center that any existing service 
medical records were destroyed in a fire at that facility in 
July 1973.

Since service, the medical record shows that the veteran was 
seen by a private doctor beginning in July 1970 for disorders 
unrelated to the current appeal.  He was referred to L. 
Elton, M.D., in November 1971, and also prescribed Librium.

Dr. L. Elton wrote on November 8, 1973 that he had examined 
the veteran that month and found that he had many symptoms of 
anxiety, inability to cope, depression, and some paranoid 
features.  The diagnosis was chronic psychoneurosis with a 
possibility of schizophrenia.  On November 27, 1973, Dr. 
Elton wrote a letter to a VA physician stating that the 
veteran might have schizophrenia.  He noted that the veteran 
had left the service in 1957 and had worked at 12 jobs since.  
The veteran was very nervous, unable to cope with everyday 
pressures, got depressed, had vivid dreams which he said were 
better than reality, and had some paranoid features.  Dr. 
Elton requested that the veteran be considered for 
psychiatric admission and that he be evaluated for that 
purpose. 

The claims folder contains a record of a November 28, 1973 VA 
outpatient initial evaluation.  A VA psychologist noted that 
the veteran was "[s]chizoid but more neurotic with periodic 
anxiety states resulting in dizziness, headache, [d]ifficulty 
relating to people, [ and being] somewhat paranoid and 
nervous."  The psychologist assessed anxiety reaction, mild, 
superimposed upon a schizoid personality.  The veteran was 
prescribed medication including Valium.  He was recommended 
for pre-bed care (PBC) outpatient treatment and medication on 
an as-needed basis for anxiety states.  In February 1974, a 
note was made in VA medical records that the veteran had not 
returned for further evaluation.

In an August 1987 statement, Dr. Elton informed that he had 
seen the veteran several times each year from November 1971 
to August 1986.  The examiner stated that he had no comment 
as to the veteran's psychiatric condition or his ability to 
work.  

A. K. Chen, M.D., a private psychiatrist, reported in August 
1987 that the diagnoses pertaining to the veteran were 
hypomanic, without psychotic features, and cyclothymic 
personality.  Dr. Chen did not then comment on the time of 
onset or cause of these disorders.

The claims folder contains an August 1987 psychiatric medical 
report by S. A. Qadeer, M.D., a private psychiatrist.  Dr. 
Qadeer noted that he had treated the veteran from July 1980 
to July 1987, recently every two to three weeks.  The 
psychiatrist noted that the veteran suffered from 
frustrations and ideas of guilt and worthlessness, and that 
he was depressed and disgusted with life.  Dr. Qadeer 
diagnosed adjustment disorder with anxiety and depressive 
features.  

An April 1988 report by S. A. Qadeer, M.D, informs that the 
veteran had been treated from July 1980 to March 1988, 
initially for anxiety and depression symptoms with periodic 
phobic anxieties, panic attacks, and difficulty relating to 
others.  The psychiatrist diagnosed recurrent depression, 
non-psychotic, with adjustment difficulties.  The 
psychiatrist concluded that the veteran had progressive 
deterioration in his functional ability, and that he required 
continuing psychotherapy to recover and maintain his ability 
to function.

In a February 1989 opinion letter, S.A. Qadeer, M.D., 
assessed that the veteran continued to suffer from major 
depressive disorder, "to the extent that he cannot function 
well" with noted lack of success in finding a job or meeting 
people.  

The Board notes that the record includes a copy of a March 
1989 favorable determination for Social Security disability 
benefits.  Copies of medical records of the veteran held by 
the Social Security Administration were received and 
associated with the claims folder in February 1999.

In a March 1992 letter, S.A. Qadeer, M.D., reported having 
treated the veteran for a few sessions in 1980 when he first 
came to him with complaints of phobic anxiety symptoms with 
panic attacks.  The psychiatrist reported that the veteran 
resumed treatment with him in 1986, and had continued 
treatment until the present.  The psychiatrist related that 
in 1980 the veteran had claustrophobia, could not fly in 
airplanes, and was experiencing a manic depressive pattern of 
affect fluctuation.  The psychiatrist noted that the 
veteran's early years were significant in causing emotional 
disturbance.  The psychiatrist noted that veteran's parents 
divorced when he was seven years old, and he did not receive 
adequate caregiving for a healthy emotional upbringing.  The 
veteran reported believing that he was neglected as a child 
and this resulted in a rebellious trend in his behavior and 
attitude ever since.  The veteran had been persuaded to go 
into the Army by his mother.  The psychiatrist noted that the 
veteran's Army experience had reportedly been very 
unsatisfying for him.  The veteran reportedly had a very 
difficult time adjusting to the Army due to his emotional 
problems and could not function adequately.  The examiner 
noted that the veteran had felt very frustrated in the Army 
in part due to his phobic anxiety symptoms.  The psychiatrist 
noted that on numerous occasions post service the veteran had 
jobs but did not stick to them for very long, with the 
veteran quitting and trying something else any time he faced 
criticism or undue pressure from authority.  The veteran 
reportedly always felt that he was not given due credit for 
his efforts and was pushed into work which he did not find 
satisfying.  The psychiatrist noted that over the years he 
had known the veteran, the veteran had exhibited a widely 
fluctuating affect with a considerable amount of anxiety, 
with existing emotional problems and continuing job 
frustrations and legal problems in recent years combining to 
drastically affect his "overall life situation."   While 
current symptoms did not suggest a psychotic process, the 
veteran continued to have depressive symptoms with phobic 
anxieties.  The veteran currently confined himself largely to 
his home, socialized little, expressed little interest in 
outside activities, and related that his relationship with 
his wife and with others people had not been satisfying at 
all.  The psychiatrist diagnosed bipolar affective disorder 
with phobic anxiety symptoms, and concluded that the 
psychodynamics of the veteran's disorder could be traced back 
to the veteran's early years and poor upbringing, with the 
undue pressure exerted by his mother for him to join the Army 
further aggravating his existing emotional problems.  

In a September 1993 letter, S.A. Qadeer, M.D., opined, based 
on additional evidence he reviewed including a 1973 VA 
medical record and statements by the veteran's friends, that 
there was a substantial impact on the veteran's personality 
and symptoms in service in 1956, resulting from circumstances 
of service, combined with veteran's father's death and his 
own marital problems.  The psychiatrist opined that these 
factors in service negatively affected his emotional 
condition.  The psychiatrist concluded that such stressors as 
the veteran's father's death and the veteran's marital 
problems ultimately caused the veteran's psychiatric 
disorder.  The psychiatrist assessed an ongoing, symptomatic 
bipolar affective disorder.

In an April 1994 letter, Dr. Qadeer reported that further 
review of the veteran's statements, and those of his mother, 
led to identifying the following sequence of significant 
events: disappointment in initially being rejected by the 
service in 1954 because of his weight; his father's death in 
1956; controversies about his marriage in 1956 and resulting 
problems; stress in the service "as documented for 1956"; 
and disturbed behaviors with aggressive tendencies and 
inappropriate affect described by his mother as occurring in 
1957.  Dr. Qadeer diagnosed bipolar affective disorder with 
phobic tendencies.  The psychiatrist concluded that the 
veteran's behavior as described by his mother suggested that 
the veteran had an associated psychotic element in his 
affective disorder between 1954 and 1957. 

In several of the veteran's statements in the course of his 
appeal, he emphasized that bipolar disorder generally begins 
in adolescence or early adulthood, that it may take years to 
properly diagnose, and that bipolar disorder has both genetic 
and environmental causative components, such that significant 
life stresses may precipitate the disorder.  The veteran 
supported these positions by submitting medical pamphlets, 
including Depressive Illness: The Medical Facts - The Human 
Challenge, produced by the National Depressive and Manic-
Depressive Association; and Bipolar Disorder - Self Portrait 
of an Illness, Executive Summary of Results of the National 
DMDA/APA Survey as presented at the American Psychiatric 
Associations Annual Meeting, May 1993.

Also in statements in the course of his appeal, and in 
testimony at a hearing before an RO hearing officer in 
September 1993, the veteran stated that several events in 
service precipitated his bipolar disorder, including the 
death of his father at the age of 51, with his father being 
buried prior to his being notified of the death; his wife 
leaving him; and his being denied skilled work and promotions 
in service, with the veteran only assigned menial tasks 
despite his having been trained for skilled work.  The 
veteran contended that these inservice events triggered 
bipolar disorder.  He reported that as a result in service he 
suffered from aches and pains, irritable bowel syndrome, and 
panic attacks.  At the hearing the veteran testified that he 
had no psychiatric symptoms prior to service.  

In April 1994, Dr. Chen reported that the veteran had bipolar 
affective disorder, currently depressed, without psychotic 
features.  Based on statements supplied by the veteran and 
family members and friends, Dr. Chen noted that it appeared 
that the veteran might have had the initial onset of this 
disorder when he was in military service and that the problem 
escalated without detection until 1973.

In July 1995 the RO requested the VA Medical Center in Bath, 
New York to furnish all VA outpatient treatment records and 
hospital clinical records for the veteran from November 1973 
to the current time.  The response which was associated with 
copies of the VA clinical records noted above, included the 
comment that "this is the only information on file in 
retired records."
 
In a March 1996 letter, S. A. Qadeer, M.D., expressed the 
opinion that the veteran was not thoroughly evaluated in 1973 
for his psychiatric disorder by his family physician, and 
that he was possibly not thoroughly evaluated by the VA 
medical center for his psychiatric disorder.  Dr. Qadeer 
opined that if the veteran had been treated with a proper 
diagnosis at that time, he "very likely" would have had 
more favorable functioning in his work and family life.  The 
physician further opined that "appropriate treatment in time 
could have prevented further deterioration in [the veteran's] 
mental condition."

At a February 1998 psychiatric examination by Dr. Chen, the 
veteran reported a history of his experiences and illness 
since service.  He reported that in service he got into 
conflict with his supervisor because his behavior was feisty, 
defiant, aggressive, and impulsive.  He reported that he was 
written up for an Article XV, though there was no court 
martial.  He reported having a few episodes in service when 
he became depressed, withdrawn, and felt ostracized by the 
other soldiers.  He also reported that while on leave he 'on 
the spur of the moment' married his current wife.  He 
reported that his father and mother divorced when he was 
seven years old.  Later his father died of a sudden illness 
at the age of 51.  The veteran reported that after separation 
from service the first thing he did was consult with Dr. 
Camilla, a primary care physician, for his nervousness, 
depression, and anxiety.  He reported that he was prescribed 
a minor tranquilizer, but there was no further referral for 
treatment.  He reported that Dr. Camilla had died in 1972.  
He reported that his current family physician, Dr. Elton, had 
noticed that there was something wrong with his behavior, 
emotions, and mood swings, and had referred him to the Bath 
VA Medical Center (VAMC).  He reported that the had been 
prescribed Valium for his nerves at the Bath VAMC.  He added 
that he had gone from one job to another since separation 
from service in 1957, with at least 20 jobs since that time.  
He reported that he had the most difficulty controlling his 
impulses, so that he might at the spur of the moment walk out 
from a job because he could not stand the pressure.  He also 
reported that he had very high energy and when he worked he 
would be very productive, causing other workers to become 
envious and to ostracize him, resulting in his being assigned 
to jobs requiring little skill.  He added that he had been 
demoted to the position of janitor for no obvious reason.  He 
also reported continuing to experience mood swings and 
depression, with anxiousness alternating with high mood and 
elevated affect.  Upon examination, the veteran was quite 
uptight, nervous, and with some pressure of speech.  While he 
had no loosening of association of ideas, he did exhibit some 
circumstantiality, with difficulty getting to his point.  He 
was well-prepared for the psychiatric interview and brought 
very diligently prepared documents to support his points.  
There were no delusional ideas or thought disorders.  
However, he did demonstrate some residual ideas of reference 
and grandiosity.  The veteran maintained contact with 
reality, without signs of current impairment of reality 
testing.  Affect and mood were changeable.  There were signs 
of mood swings in the past.  The examiner noted that the 
veteran was most likely on the depressive side lately.  The 
examiner also noted that when on the high (the side tending 
towards manic) side the veteran tended to become impulsive, 
with high energy level, being very hyperactive, with 
'marvelous ideas' which he has difficulty getting his co-
workers to concur with.  When on the low side the veteran 
became depressed, and he was not able to carry out his duties 
or to concentrate.  The veteran had very little insight and 
his judgment was fair.  Dr. Chen noted that he had reviewed 
the claims folder, and diagnosed bipolar disorder, most 
recently depressed, without current psychotic  features.  
Dr. Chen found no personality disorder.  Dr. Chen opined that 
the veteran's bipolar disorder might have had its onset in 
service.

In a May 1998 VA psychiatric examination, upon review of the 
claims folder, it was noted that the veteran had 14 years of 
education and an unstable work record, with numerous jobs 
until 1986 and none since then.  The examiner opined that the 
veteran had a near-lifelong psychiatric illness.  The veteran 
contended that the illness was aggravated during his period 
of service, such that he was subsequently impaired in his 
interpersonal relationships and in dealing with authority 
figures, with litigiousness and intermittent suicidal 
ideation, continuing over several decades.  Upon examination, 
the examiner concluded that the veteran was "a very rigid, 
inordinately obsessive, ruminative, brooding, litigious 
person whose primary mental content was that he obdurately 
viewed himself as being a victim who has been wrongly 
considered to not have a [service-connected] psychiatric 
disorder and he seemed obsessively consumed with this (an 
absorbing state that has persisted for at least since he was 
seen in 1973 by his family physician, Dr. Elton, who 
correctly, in my opinion, regarded him as a latent 
schizophrenic)."  The examiner noted that latent 
schizophrenia was no longer a term recognized in the DSM-IV, 
and concluded that under the DSM-IV the veteran would best be 
assigned a diagnosis of depressive disorder not otherwise 
specified.  However, the examiner did not find it credible 
that the veteran had a bipolar disorder that had persisted 
for four decades without a psychotic episode or psychiatric 
hospitalization.  The examiner therefore preferred to assign 
the no-longer-recognized diagnosis of latent schizophrenia, 
explaining that in this case that meant that the veteran had 
"apparently never been psychotic and is a compensated 
schizotype with salient litigious and obsessive features."  
The examiner, in response to the Board's query regarding the 
veteran's period of service, concluded that it was "likely" 
that the veteran's psychiatric disorder was manifested during 
the veteran's period of service.  This opinion was made in 
the context of the examiner's opinion that the veteran's 
psychiatric disorder was a "near-lifelong illness."

A June 1998 VA psychiatric examination addendum includes an 
opinion, enriched by a review of the medical record, that a 
psychiatric illness did not begin in service and did not 
worsen in service.  The examiner explained that the medical 
record did not indicate that the veteran suffered from an 
acquired psychiatric illness either during service or within 
one year post service.  

In a July 1999 VA psychiatric opinion, in response to the 
Board's remand request, the examiner noted that the veteran's 
psychiatric condition had been assigned various diagnoses 
over the years, including adjustment disorder, bipolar 
disorder, depressive disorder not otherwise specified, 
schizotype, schizophrenia, schizoid personality disorder, 
cyclothymic personality disorder, chronic psychoneurosis, and 
major depressive disorder.  The examiner opined that it was 
possible that the veteran's failure to get the assignments he 
wanted in service exacerbated a preexisting condition, 
because any frustration could be difficult to deal with for 
any person with any of these diagnosed psychiatric disorders.  
However, the examiner noted that the veteran did not become 
unable to function in service, was never sent for evaluation 
for observed problems in service, never presented himself for 
any psychiatric treatment in service, and left service with 
an honorable discharge.  The examiner further noted that the 
veteran's period of service was one of his longer periods of 
employment.  However, the physician went on to conclude that 
the veteran had some combination of an affective disorder and 
a personality disorder prior to service and that these 
conditions could have been aggravated by his frustrations in 
the military.  


Analysis

Initially, the Board finds the veteran's claim well grounded 
pursuant to 38 U.S.C.A. § 5107(a) (West 1991) in that his 
claim is plausible.   Murphy v. Derwinski, 1 Vet.App. 78 
(1990).

Once it has been determined that the claim is well grounded, 
the VA has a statutory duty to assist the veteran in the 
development of evidence pertinent to the claim.  38 U.S.C.A. 
§  5107(a).  The Board is satisfied that the RO has made all 
reasonable efforts to obtain all available evidence pertinent 
to the claim and that proper appellate development, including 
appropriate notice to the veteran, has been made.  The Board 
therefore finds that the duty to assist has been met.

The Board notes that in order to establish service connection 
for a disability, there must be objective evidence that 
establishes that such disability either began in or was 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (1991).  
Service connection may be granted for any disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  Service connection may be granted for a psychosis 
when it becomes manifested to a degree of 10 percent or more 
within the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999). 

The veteran has in numerous statements endeavored to reach 
the equipoise threshold at which the benefit-of-doubt rule 
may assist him in the granting of his claim.  The Board 
always endeavors to apply the benefit-of-doubt rule whenever 
applicable to grant VA benefits, and has applied that rule to 
this claim.  38 U.S.C.A. § 5107(b) (1999).  

Acquired functional psychiatric disorders consist of neuroses 
and psychoses.  Personality disorders are not diseases for 
which service connection may be granted.  38 C.F.R. 
§ 3.303(c) (1999).  As regards the issue on appeal, the 
Board, among other things, requested a VA psychiatric 
examination with medical opinions as to whether an acquired 
psychiatric disorder was present in service and whether a 
psychosis was manifest in the first post service year.  

Against a clinical record which reveals no treatment for a 
psychiatric disorder prior to the early 1970s, more than 15 
years after discharge from service, we have the following 
medical opinions:  Dr. Qadeer who is of the opinion that a 
psychosis developed during service; Dr. Chen who is of the 
opinion that a psychosis developed during service; a May 1998 
VA medical opinion, which, to the extent it is intelligible, 
indicates that a depressive disorder or latent schizophrenia 
was a lifelong illness in the veteran's case; a June 1998 VA 
medical opinion that the veteran did not have an acquired 
psychiatric disorder during service or within the first post 
service year; and a July 1999 VA medical opinion that a 
personality disorder and an affective disorder pre-existed 
service and may have been aggravated by service.  

As noted above, service connection may not be granted for a 
personality disorder.  Further, there is no clear and 
unmistakable evidence that an acquired psychiatric disorder 
pre-existed service, so as to rebut the presumption of 
soundness at enlistment.  38 U.S.C.A. §§ 1111, 1137 (West 
1991 & Supp 2000).  Notwithstanding this, the VA medical 
opinions in May 1998 and July 1999, are sufficient to support 
a finding that a depressive disorder and/or an affective 
disorder existed during service.  

In summary, of the five physicians expressing medical 
opinions in this case, four of them are favorable to the 
veteran.  Only the June 1998 VA medical opinion is negative.  
Despite the fact that the favorable medical opinions are not 
well supported by the medical evidence, the Board finds that 
it is at least as likely as not that a chronic acquired 
psychiatric disorder, variously diagnosed, was present in 
service.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for a psychiatric disorder 
is granted. 



		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals


 

